Exhibit 10.2
 
 
STOCK PURCHASE AGREEMENT, dated as of June 15, 2010 among William Gaffney (the
“Seller”) and the persons indicated on the signature page attached hereto
(collectively, the “Buyer”).
 
WITNESSETH:
 
WHEREAS, Buyer desires to purchase (the “Purchase”) 156,000,000 shares (the
“Shares”) of common stock of mBeach Software, Inc., a Florida corporation (the
“Company”), from the Seller, for an aggregate purchase price of $1,200 and the
Seller desires to sell the Shares to the Buyer; and
 
WHEREAS, the Company is a corporation subject to the reporting requirements of
Section 12(g) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) and the shares of Common Stock are quoted on the OTC Bulletin Board (the
“OTCBB”).
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants,
representations and warranties contained herein, the parties hereto do hereby
agree as follows:
 
1. SALE OF SECURITIES; PURCHASE PRICE
 
1.1           Share Purchase.  Subject to the terms and conditions of this
Agreement, at the Closing (as defined in Section 2.1 below) to be held pursuant
to Section 2 below, the Seller shall sell, assign, transfer, convey and deliver
to Buyer, and Buyer shall purchase and acquire from the Seller, good and
marketable title to the Shares, free and clear of all mortgages, liens,
encumbrances, claims, equities and obligations to other persons of every kind
and character, except that the Shares will be “restricted securities” as defined
in the Securities Act of 1933, as amended (the “Securities Act”).  The purchase
price for the Shares shall be $1,200, payable to the Seller (the “Purchase
Price”).
 
1.2           Post-Closing Capital Structure.  Immediately following the Closing
there shall be no outstanding securities of the Company, including any
outstanding convertible securities, other than 172,250,000 shares of Common
Stock consisting of (a) 156,000,000 owned by Buyer; and (b) 16,250,000 shares of
Common Stock owned by the other shareholders of the Company and the Option
Agreements to be issued to certain of the Buyers as contemplated by the Share
Exchange Agreement among the Company and the Buyer.
 
2. THE CLOSING
 
2.1           Place and Time.  The closing of the sale and purchase of the
Shares (the “Closing”) shall take place at the offices of David Lubin &
Associates, PLLC, 5 North Village Avenue, Rockville Centre, N.Y. 11570 on such
date (the “Closing Date”) and time as the parties shall so agree.  Except as
agreed to by the parties, the Closing shall occur simultaneous with the
execution and delivery of this Agreement.
 
2.2           Deliveries by the Seller.  At the Closing, the Seller shall
deliver to Buyer certificate(s) representing the 156,000,000 Shares, duly
registered in the name of the Buyer, signature medallion guaranteed, in the
amount indicated next to the respective names of the Buyer on Schedule A
attached hereto all other documents, instruments and writings required (or
reasonably requested by the Buyer and/or its counsel), by this Agreement to be
delivered by the Seller at the Closing.
 
 
1

--------------------------------------------------------------------------------

 
 
2.3           Deliveries by the Company.  At the Closing, the Company shall
deliver to the Buyer the following:
 
(a) A certificate issued by the Secretary of State of the State of Florida as to
the good standing of the Company as of the date of the Closing;
 
(b) A true and complete copy of the Articles of Incorporation of the Company as
in effect as of the date of the Closing, certified by the Secretary of State of
Florida;
 
(c) A true and correct copy of the By-Laws of the Company as in effect as of the
date of the Closing, certified by the Secretary of the Company;
 
(d) Board Resolutions authorizing all transactions contemplated by this
Agreement, including, without limitation with respect to the appointment of the
officers and directors provided for in Section 7.7 below;
 
(e) The Company’s original minute books containing the resolutions and actions
by written consent of the directors and stockholders of the Company and the
Company’s other original books and records;
 
(f) The Company’s financial and accounting records (including the Company’s
general ledger), all banking records and federal and state tax and other
regulatory filings and filing codes (including SEC EDGAR filing codes) in
whatever media they exist, including paper and electronic media; and
 
(g) All other documents, instruments and writings required by this Agreement to
be delivered by the Company at the Closing, all of the Company’s original books
of account and record, and any other documents or records relating to the
Company’s business reasonably requested by Buyer in connection with this
Agreement.
 
2.4           Deliveries by Buyer.  At the Closing, the Buyer shall deliver to
the Seller the Purchase Price, payable by wire transfer to the account designed
prior to Closing by Seller.
 
3. 
REPRESENTATIONS AND WARRANTIES OF THE SELLER

 
The Seller represents, warrants and covenants to and with each Buyer, both as of
the date of this Agreement and as of the date of Closing, as an inducement to
each Buyer to enter into this Agreement and to consummate the transaction
contemplated hereby as follows:
 
3.1           Authorization of Agreement.  Seller is fully able, authorized and
empowered to execute and deliver this Agreement and any other agreement or
instrument contemplated by this Agreement and to perform his covenants and
agreements hereunder and thereunder.  This Agreement and any such other
agreement or instrument, upon execution and delivery by the Seller (and assuming
due execution and delivery hereof and thereof by the other parties hereto and
thereto), will constitute a valid and legally binding obligation of the Seller,
in each case enforceable against him in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
moratorium, reorganization or similar laws from time to time in effect which
affect creditors' rights generally and by legal and equitable limitations on the
availability of specific performance and other equitable remedies against the
Seller under or by virtue of this Agreement or such other agreement or
instrument.
 
 
2

--------------------------------------------------------------------------------

 
 
3.2            Ownership of the Shares.  The Seller is the record and beneficial
owner of the Shares.  The Seller holds the Shares free and clear of any lien,
pledge, encumbrance, charge, security interest, claim or right of another and
has the absolute right to sell and transfer the Shares to the Buyer as provided
in this Agreement without the consent of any other person or entity.  Upon
transfer of the Shares to Buyer hereunder, Buyer will acquire good and
marketable title to the Shares free and clear of any lien, pledge, encumbrance,
charge, security interest, claim or right of another, other than applicable
securities laws.
 
Neither Seller nor any of his affiliates has any interest, direct or indirect,
in any shares of capital stock or other equity in the Company or has any other
direct or indirect interest in any tangible or intangible property which the
Company uses or has used in the business conducted by the Company, or has any
direct or indirect outstanding indebtedness to or from the Company, or related,
directly or indirectly, to its assets.
 
3.3            No Breach.  Neither the execution and delivery of this Agreement
nor compliance by the Seller with any of the provisions hereof nor the
consummation of the transactions and actions contemplated hereby will:
 
(a) violate or conflict with any provision of the Articles of Incorporation or
By-Laws of the Company;
 
(b) violate or, alone or with notice of the passage of time, result in the
material breach or termination of, or otherwise give any contracting party the
right to terminate, or declare a material default under, the terms of any
agreement or other document or undertaking, oral or written to which the Seller
is a party or by which any of them or any of his properties or assets may be
bound;
 
(c) result in the creation of any lien, security interest, charge or encumbrance
upon any of the properties or assets of the Seller and/or the Company pursuant
to the terms of any such agreement or instrument;
 
(d) violate any statute, ordinance, regulation judgment, order, injunction,
decree or award of any court or governmental or quasi governmental agency
against, or binding upon the Seller and/or the Company or upon any of their
respective properties or assets; or
 
(e) violate any law or regulation of any jurisdiction relating to the Seller
and/or the Company or any of their respective assets or properties.
 
 
3

--------------------------------------------------------------------------------

 
 
3.4            Obligations; Authorizations.  Neither the Company nor the Seller
are (i) in violation of any judgment, order, injunction, award or decree which
is binding on any of them or any of their assets, properties, operations or
business which violation, by itself or in conjunction with any other such
violation, would materially and adversely affect the consummation of
the transaction contemplated hereby; or (ii) in violation of any law or
regulation or any other requirement of any governmental body, court or
arbitrator relating to him or it, or to his or its assets, operations or
businesses which violation, by itself or in conjunction with other violations of
any other law, regulation or other requirement, would materially adversely
affect the consummation of the transaction contemplated hereby.
 
3.5            Consents.  There are no consents of any third party, including,
but not limited to, governmental or other regulatory agencies, federal, state or
municipal, required to be received by or on the part of the Company and the
Seller for the execution and delivery of this Agreement and the performance of
their respective obligations hereunder have been obtained and are in full force
and effect.
 
               3.6            SEC Reports.  The Company has filed in a timely
manner with the Securities and Exchange Commission (the “SEC”) all reports
required to be filed and is “current” in its reporting obligations
(collectively, the “SEC Reports”).  As of their respective dates, the SEC
Reports comply in all material respects with the requirements of the Exchange
Act and the rules and regulations promulgated thereunder and none of the SEC
Reports contained an untrue statement of a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the 1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Reports, and none of the SEC Reports, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  None of the statements made in any such SEC
Reports is, or has been, required to be amended or updated under applicable law
(except for such statements as have been amended or updated in subsequent
filings prior the date hereof).  The Company has not received any other
communication from the SEC, FINRA or any other regulatory authority regarding
any SEC Report or any disclosure contained therein.
 
3.7            Sarbanes-Oxley
 
                (a) The Company (i) makes and keeps accurate books and records
and (ii) maintain and has maintained effective internal control over financial
reporting as defined in Rule 13a-15 under the Securities Exchange Act of 1934,
as mended (the “Exchange Act”) and a system of internal accounting controls
sufficient to provide reasonable assurance that (A) transactions are executed in
accordance with management’s general or specific authorization, (B) transactions
are recorded as necessary to permit preparation of the Company’s financial
statements in conformity with accounting principles generally accepted in the
United States and to maintain accountability for its assets, (C) access to the
Company’s assets is permitted only in accordance with management’s general or
specific authorization and (D) the recorded accountability for the Company’s
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.
 
 
4

--------------------------------------------------------------------------------

 
 
                (b) The Company has established and maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15 under the
Exchange Act), (ii) such disclosure controls and procedures are designed to
ensure that the information required to be disclosed by the Company in the
reports it will file or submit under the Exchange Act is accumulated and
communicated to management of the Company, including its principal executive
officer and principal financial officer, as appropriate, to allow timely
decisions regarding required disclosure to be made and (iii) such disclosure
controls and procedures are effective in all material respects to perform the
functions for which they were established.
 
                (c)  The Company has not been advised of (A) any significant
deficiencies in the design or operation of internal controls that could
adversely affect the ability of the Company and each of its subsidiaries to
record, process, summarize and report financial data, or any material weaknesses
in internal controls and (B) any fraud, whether or not material, that involves
management or other employees who have a significant role in the internal
controls of the Company and each of its subsidiaries, and there have been no
significant changes in internal controls or in other factors that could
significantly affect internal controls, including any corrective actions with
regard to significant deficiencies and material weaknesses.
 
                (d) There is and has been no failure on the part of the Company
and any of the Company’s directors or officers, in their capacities as such, to
comply with the provisions of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith.
 
                3.8           Internal Accounting Controls.  The Company
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
and (iii) the recorded amounts for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences.
 
3.9           Disclosure. Neither this Agreement, nor any certificate, exhibit,
or other written document or statement, furnished to the Buyer by the Seller
and/or the Company in connection with the transactions contemplated by this
Agreement contains or will contain any untrue statement of a material fact or
omits or will omit to state a material fact necessary to be stated in order to
make the statements contained herein or therein not misleading.
 
4. REPRESENTATIONS AND WARRANTIES OF BUYER
 
Each Buyer represents and warrants to the Company and the Seller, both as of the
date of this Agreement and as of the date of the Closing, as follows:
 
4.1            Authorization of Agreement.  The Buyer is fully able, authorized
and empowered to execute and deliver this Agreement, and any other agreement or
instrument contemplated by this Agreement, and to perform his, her or its
obligations contemplated hereby and thereby. This Agreement, and any such other
agreement or instrument, upon execution and delivery by Buyer (and assuming due
execution and delivery hereof and thereof by the other parties hereto and
thereto), will constitute the legal, valid and binding obligation of each of the
Buyer, in each case enforceable against each of them in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, moratorium, reorganization or similar laws from time to time in
effect which affect creditors' rights generally and by legal and equitable
limitations on the availability of specific performance and other equitable
remedies against the Buyer under or by virtue of this Agreement or such other
agreement or instrument.
 
 
5

--------------------------------------------------------------------------------

 
 
4.2            No Buyer Defaults.  Neither the execution and delivery of this
Agreement, nor the consummation of the transaction contemplated hereby, will (i)
violate, conflict with or result in the breach or termination of, or otherwise
give any other contracting party the right to terminate, or constitute a default
under the terms of, any mortgage, bond, indenture or material agreement to which
the Buyer is a party or by which the Buyer or any of their property or assets
may be bound or materially affected, (ii) violate any judgment, order,
injunction, decree or award of any court, administrative agency or governmental
body against, or binding upon, the Buyer or upon the property of the Buyer, or
(iii) constitute a violation by the Buyer of any applicable law or regulation of
any jurisdiction as such law or regulation relates to Buyer or to the property
of the Buyer.
 
4.3           No Litigation, Etc.  There is no suit, action, or legal,
administrative, arbitration or other proceeding or governmental investigation
pending or, to Buyer's best knowledge, threatened against, materially affecting
or which will materially affect, the property of the Company or the Buyer.
 
4.4           Investment Intent.  The Buyer is acquiring the securities being
purchased pursuant to this Agreement for its own account and for investment
purposes and not with a view to distribution or resale, nor with the intention
of selling, transferring or otherwise disposing of all or any part of the Shares
except in compliance with all applicable provisions of the Securities Act, the
rules and regulations promulgated by the SEC thereunder, and applicable state
securities laws.
 
4.5           Disclosure of Information.  The Buyer has access to review all the
SEC Reports and Buyer has had an opportunity to discuss the business,
management, financial affairs and the terms and conditions of the offering of
the Shares with Seller.  The Buyer understands that the Company is a shell, as
defined in Rule 12b-2 of the Exchange Act.
 
4.6           Restricted Stock.  The Buyer understands that the Shares have not
been, and will not be, registered under the Securities Act, by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of the Buyer’s representations as expressed herein. The Buyer
understands that the Shares constitute “restricted securities” under applicable
U.S. federal and state securities laws and that, pursuant to these laws, the
Buyer must hold the Shares indefinitely unless they are registered with the
Securities and Exchange Commission and qualified by state authorities, or an
exemption from such registration and qualification requirements is available.
 
4.7           Legend.  The Buyer understands that all certificates representing
securities of the Company received by it pursuant to this Agreement shall bear
the following legend, or one substantially similar thereto:
 
“The securities represented by this certificate have not been registered under
the Securities Act of 1933.  The shares have been acquired for investment and
may not be sold, transferred or assigned in the absence of an effective
registration statement for those shares under the Securities Act of 1933, as
amended, or an opinion satisfactory to the Company's counsel that registration
is not required under said Act.”
 
 
 
6

--------------------------------------------------------------------------------

 
 
5. PRE-CLOSING COVENANTS AND AGREEMENTS OF THE PARTIES
 
The Seller and the Company and the Buyer (as to covenants they expressly are
providing below in this Section 5) hereby covenant and agree that, from the date
hereof and until the Closing:
 
5.1           Access.  The Company (and its subsidiaries) shall afford to the
officers, attorneys, accountants and other authorized representatives of the
Buyer free and full access, during regular business hours and upon reasonable
notice, to the Company's books, records, personnel and properties (including,
without limitation, the work papers prepared by its auditors) so that the Buyer
may have full opportunity to make such review, examination and investigation as
it may desire of the Company's business and affairs.  The Company will cause its
employees, accountants and attorneys to cooperate fully with said review,
examination and investigation and to make full disclosure to the Buyer of all
material facts affecting the Company's financial conditions and business
operations.
 
5.2           Conduct of Business.  The Company shall each conduct its business
only in the ordinary and usual course and make no material change thereto.
 
5.3           Liabilities.  The Company shall not incur any obligation or
liability, absolute and continent, and on the Closing have no liabilities.
 
5.4           No Breach.  Each of the parties hereto will (i) use its best
efforts to assure that all of its respective representations and warrants
contained herein are true in all material respects at and as of the date hereof,
and as of the Closing no breach shall occur with respect to any of the parties'
covenants, representations or warranties contained herein that has not been
cured by the Closing; (ii) not voluntarily take any action or do anything which
will cause a material breach of or default respecting such covenants,
representations or warranties; and (iii) promptly notify the other of any event
or fact which represents a breach or default.
 
5.5           Other SEC/FINRA Filings.  The Company shall file with the SEC and
the FINRA (if required) all required forms and disclosure items in a timely
manner (which forms and disclosure items must be approved by legal counsel to
the Buyer prior to filing and/or disclosure) required and/or relating to this
Agreement or otherwise.
 
5.6           Public Announcements.  No party hereunder shall, without the
express prior written consent of the Buyer make any announcement or otherwise
disclose any information regarding this Agreement and/or the transactions
contemplated hereby other than as required by law or otherwise deemed advisable
in counsel's opinion to ensure compliance with public disclosure requirements
under the federal securities laws; provided, however, that the parties hereto
agree that the Company, following the closing of the Purchase, shall file a
Current Report on Form 8-K with the SEC in the period proscribed by applicable
law.
 
 
7

--------------------------------------------------------------------------------

 
 
5.7           Brokers.  Each of the Company and the Seller on the one hand, and
the Buyer on the other hand represent and warrant to the other that neither has
employed any broker, finder or similar agent and no person or entity with which
each has had any dealings or communications of any kind is entitled to any
brokerage, finder's or placement fee or any similar compensation in connection
with this Agreement or the transaction contemplated hereby.
 
5.8           Expenses.  Each of the parties hereto agrees to bear its own
expenses in connection with the negotiation, preparation, execution and delivery
of this Agreement and the consummation of the transaction contemplated hereby.
 
5.9           Further Assurances.  Each of the parties shall execute such
documents or other papers and take such further actions as may be reasonably
required or desirable to carry out the provisions hereof and the transactions
contemplated in this Agreement.
 
6.  
NATURE AND SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 
6.1           Nature of Statements.  All statements contained in any Exhibit,
certificate or other instruments delivered by or on behalf of any party hereto
pursuant to this Agreement, shall be deemed representations and warranties by
such party.
 
6.2           Survival of Representations and Warranties.  Regardless of any
investigation at any time made by or on behalf of any party hereto or of any
information any party may have in respect thereof, all covenants, agreements,
representations and warranties made hereunder or pursuant hereto or in
connection with the transaction contemplated hereby shall survive the Closing
and continue in effect through the first anniversary of the Closing.
 
           7. CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE BUYER
 
The obligations of the Buyer to effectuate the Closing is subject to the
fulfillment, prior to the date of Closing, of each of the following conditions
(any one or more of which may be waived by the Buyer unless such condition is a
requirement of law).
 
7.1           Representations and Warranties.  All representations and
warranties of the Company and the Seller contained in this Agreement and in any
written statement, Exhibit or other documents delivered pursuant hereto or in
connection with the transactions contemplated hereby shall be true and correct
in all material respects as of the date hereof and as of the Closing Date.
 
7.2           Covenants.  The Company and the Seller shall have performed and
complied in all material respects with all covenants and other agreements
required by (or contained in) this Agreement to be performed or complied with or
by them prior to or at the Closing Date.
 
7.3           No Actions.  No action, suit, proceeding or investigation shall
have been instituted against the Seller or the Company, and be continuing before
a court or before or by a governmental body or agency, and be unresolved, to
restrain or to prevent or to obtain damages in respect of, the carrying out of
the transactions contemplated hereby or which might materially and adversely
affect the rights of the Buyer to consummate the transactions contemplated
hereby.
 
 
8

--------------------------------------------------------------------------------

 
 
7.4           Approvals.  The Seller and the Company shall have obtained all
approvals and consents to consummate this Agreement and the transactions to be
consummated at or immediately following the Closing, in accordance with all
applicable laws, rules and regulations.
 
7.5           Due Diligence.  The Buyer shall have completed to its sole
satisfaction its due diligence of the Company, the Seller and all other items it
deems necessary and/or advisable, and shall be satisfied with the results
thereof.
 
7.6           Closing Documents.  The Buyer shall receive all of the documents
(executed where applicable) set forth in Section 2.2 and Section 2.3 of this
Agreement, which documents shall be in form and substance reasonably
satisfactory to Buyer and its legal counsel.
 
7.7           Resignation of Officers. Effective on the Closing Date, all
officers of the Company shall have resigned as officers of the Company and they
shall have appointed the designees of Buyer as the President, Chief Executive
Officer and a director of the Company.
 
8.  
CONDITIONS PRECEDENT TO THE OBLIGATION TO THE COMPANY AND THE SELLER TO CLOSE

 
The obligations of the Company and the Seller to effectuate the Closing is
subject to the fulfillment, prior to the date of Closing, of each of the
following conditions (any one or more of which may be waived by the Buyer unless
such condition is a requirement of law).
 
8.1           Representations and Warranties.  All representations and
warranties of the Buyer contained in this Agreement and in any written
statement, Exhibit or other documents delivered pursuant hereto or in connection
with the transactions contemplated hereby shall be true and correct in all
material respects as of the date hereof  and as of the Closing Date.
 
8.2           Covenants.  The Buyer shall have performed and complied in all
material respects with all covenants and other agreements required by (or
contained in) this Agreement to be performed or complied with by it prior to or
at the Closing.
 
8.3           No Actions.  No action, suit, proceeding or investigation shall
have been instituted against the Buyer, and be continuing before a court or
before or by a governmental body or agency, and be unresolved, to restrain or to
prevent or to obtain damages in respect of, the carrying out of the transactions
contemplated hereby, or which might materially and adversely affect the rights
of the Seller and the Company to consummate the transactions contemplated
hereby.
 
8.4           Approvals.  The Buyer shall have obtained all required consents
and approvals to this Agreement and the transactions to be consummated at or
immediately following the Closing, in accordance with all applicable laws, rules
and regulations.
 
8.5           Closing Documents.  The Seller and/or the Company shall receive
all of the documents set forth in Section 2.4 of this Agreement, which documents
shall be in form and substance reasonably satisfactory to such parties and their
legal counsel.
 
 
9

--------------------------------------------------------------------------------

 
 
9.  
INDEMNIFICATION BY THE COMPANY AND THE SELLER

 
9.1           Claims Against the Company and the Seller.
 
(a)           The Company and the Seller, jointly and severally, shall indemnify
and hold the Buyer harmless from and against any loss, damage or expense
(including reasonable attorneys' fees) caused by or arising out of any claim
made against the Company:
 
(i) for any broker's or finder's fee or any similar fee, charge or commission
incurred by the Company and/or the Seller prior to or in connection with this
Agreement or the transaction contemplated hereby;
 
(ii) for any foreign, Federal, state or local tax of any kind arising out of or
by reason of the existence or operations of the Company and/or the Seller prior
to the Closing, including, without limitation, any payroll taxes owed by the
Company on account of compensation paid to any employee of the Company prior to
such date;
 
(iii) in respect of any salary, bonus, wages or other compensation of any kind
owed by the Company to its employees for services rendered on or prior to the
Closing;
 
(iv) for any damages to the environment caused by or arising out of any
pollution resulting from or otherwise attributable to the operation of the
business of the Company prior to the Closing;
 
(v) in respect of any payable of the Company incurred prior to the Closing;
 
(vi) in respect of any liability or indebtedness for borrowed money or otherwise
incurred on or before the Closing, including, without limitation, with respect
to the execution and performance of this Agreement; and
 
(vii) for expenses required to be borne by the Company and/or the Seller under
the provisions of this Agreement.
 
                (b)           Other Matters.  The Company and the Seller,
jointly and severally, shall also indemnify and hold the Buyer harmless from and
against any loss, damage or expense (including reasonable attorneys' fees)
caused by or arising out of (i) any breach or default in the performance by the
Company and the Seller of any covenant or agreement of the Company and the
Seller contained in this Agreement, (ii) any breach of warranty or inaccurate or
erroneous representation made by the Company and the Seller herein or in any
Exhibit, certificate or other instrument delivered by or on behalf of the
Company and the Seller pursuant hereto, and (iii) any and all actions, suits,
proceedings, claims, demands, judgments, costs and expenses (including
reasonable legal and accounting fees) incident to any of the foregoing.
 
         10. INDEMNIFICATION BY BUYER
 
The Buyer shall indemnify and hold harmless the Seller from and against all
loss, damage or expense (including reasonable attorneys' fees) caused by or
arising out of (i) any breach or default in the performance by the Buyer of any
covenant or agreement of the Buyer contained in this Agreement, (ii) any breach
of warranty or inaccurate or erroneous representation made by the Buyer herein
or in any certificate or other instrument delivered by or on behalf of the Buyer
pursuant hereto and (iii) any and all actions, suits, proceedings, claims,
demands, judgments, costs and expenses (including reasonable legal and
accounting fees) incident to the foregoing.
 
 
10

--------------------------------------------------------------------------------

 
 
         11. NOTICE AND OPPORTUNITY TO DEFEND
 
Promptly after the receipt by Buyer or the Company and/or the Seller of notice
of any action, proceeding, claim or potential claim (any of which is hereinafter
individually referred to as a “Circumstance”) which could give rise to a right
to indemnification under this Agreement, such party (the “Indemnified Party”)
shall give prompt written notice to the party or parties who may become
obligated to provide indemnification hereunder (the “Indemnifying Party”).  Such
notice shall specify in reasonable detail the basis and amount, if
ascertainable, of any claim that would be based upon the Circumstance.  The
failure to give such notice promptly shall relieve the Indemnifying Party of its
indemnification obligations under this Agreement, unless the Indemnified Party
establishes that the Indemnifying Party either had knowledge of the Circumstance
or was not prejudiced by the failure to give notice of the Circumstance.  The
Indemnifying Party shall have the right, at its option, to compromise or defend
the claim, at its own expense and by its own counsel, and otherwise control any
such matter involving the asserted liability of the Indemnified Party, provided
that any such compromise or control shall be subject to obtaining the prior
written consent of the Indemnified Party which shall not be unreasonably
withheld. An Indemnifying Party shall not be liable for any costs of settlement
incurred without the written consent of the Indemnifying Party.  If any
Indemnifying Party undertakes to compromise or defend any asserted liability, it
shall promptly notify the Indemnified Party of its intention to do so, and the
Indemnified Party agrees to cooperate fully with the Indemnifying Party and its
counsel in the compromise of or defense against any such asserted
liability.  All costs and expenses incurred in connection with such cooperation
shall be borne by the Indemnifying Party, provided such costs and expenses have
been previously approved by the Indemnifying Party. In any event, the
Indemnified Party shall have the right at its own expense to participate in the
defense of an asserted liability.
 
         12. MISCELLANEOUS
 
12.1         Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective heirs,
successors and assigns.  No assignment of this Agreement or of any rights
hereunder shall relieve the assigning party of any of its obligations or
liabilities hereunder.
 
12.2          Notices. All notices or other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given if delivered by hand, overnight courier, facsimile transmission or prepaid
cable or telegram and confirmed in writing, or mailed first class, postage
prepaid, by registered or certified mail, return receipt requested (mailed
notices and notices sent by facsimile transmission, cable or telegram shall be
deemed to have been given on the date sent) to the address of the parties
provided to each other or in any case to such other address or addresses as
hereafter shall be furnished as provided in this Section 12.2 by either of the
parties hereto to the other party hereto.
 
 
11

--------------------------------------------------------------------------------

 
 
12.3         Waiver; Remedies.  No delay on the part of any of the Seller, the
Company or Buyer in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any waiver on the part of the Seller, the
Company or Buyer of any right, power or privilege hereunder operate as a waiver
of any other right, power or privilege hereunder, nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise of any other right, power or privilege hereunder.  The
rights and remedies herein provided are cumulative and are not exclusive of any
rights or remedies which the parties hereto may otherwise have at law or in
equity.
 
12.4         Entire Agreement.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements or understandings (in writing, oral or otherwise) of the
parties relating thereto.
 
12.5          Amendment.  This Agreement may be modified or amended only by
written agreement of the parties hereto.
 
12.6         Counterparts.  This Agreement may be executed in any number of
counterparts and by facsimile, each of which shall be deemed an original but all
of which together shall constitute a single instrument.
 
12.7         Governing Law.  This Agreement shall be governed by and construed
exclusively in accordance with the internal laws of the State of New York
without regard to the conflicts of laws principles thereof.  The parties hereto
hereby expressly and irrevocably agree that any suit or proceeding arising
directly and/or indirectly pursuant to, arising out of or under this Agreement,
shall be brought solely and exclusively in a federal or state court located in
the City of New York.  By its execution hereof, the parties hereby expressly
covenant and irrevocably submit to the in personam jurisdiction of the federal
and state courts located in the City of New York and agree that any process in
any such action may be served upon any of them personally, or by certified mail
or registered mail upon them or their agent, return receipt requested, with the
same full force and effect as if personally served upon them in the City of New
York.  The parties hereto expressly and irrevocably waive any claim that any
such jurisdiction is not a convenient forum for any such suit or proceeding and
any defense or lack of in personam jurisdiction with respect thereto.  In the
event of any such action or proceeding, the party prevailing therein shall be
entitled to payment from the other party hereto of its reasonable counsel fees
and disbursements in an amount judicially determined.
 
12.8         Captions.  All Section titles or captions contained in this
Agreement, in any Exhibit referred to herein or in any Exhibit annexed hereto
are for convenience only, shall not be deemed a part of this Agreement and shall
not affect the meaning or interpretation of this Agreement.
 
12.9         Confidential Information.  Each party agrees that such party and
its representatives will hold in strict confidence all information and documents
received from the other parties and, if the transactions herein contemplated
shall not be consummated, each party will continue to hold such information and
documents in strict confidence and will return to such other party all such
documents (including the documents annexed to this Agreement) then in such
receiving party's possession without retaining copies thereof, provided,
however, that each party's obligations under this Section 12.9 to maintain such
confidentiality shall not apply to any information or documents that are in the
public domain at the time furnished by the others or that become in the public
domain thereafter through any means other than as a result of any act of the
receiving party or of its agents, officers, directors or stockholders which
constitutes a breach of this Agreement, or that are required by applicable law
to be disclosed.
 
 
12

--------------------------------------------------------------------------------

 
 
         13. TERMINATION AND WAIVER
 
13.1         Termination.  Notwithstanding anything herein or elsewhere to the
contrary; this Agreement may be terminated and the transactions provided for
herein abandoned at any time prior to the Closing as follows:
 
(a)           By mutual written consent of the Buyer, Company and the Seller; or
 
(b)           By the Buyer if they are not satisfied with their due diligence
investigation of the Company.
 
13.2         Waiver.  Any condition to the performance of any party hereto which
legally may be waived on or prior to the Closing may be waived at any time by
the party entitled to the benefit thereof by action taken or authorized by an
instrument in writing executed by the relevant party or parties.  The failure of
any party at any time or times to require performance of any provision hereof
shall in no manner affect the right of such party at a later time to enforce the
same.  No waiver by any party of the breach of any term, covenant,
representation or warranty contained in this Agreement as a condition to such
party's obligations hereunder shall release or affect any liability resulting
from such breach, and no waiver of any nature, whether by conduct or otherwise,
in any one or more instances, shall be deemed to be or construed as a further or
continuing waiver of any such condition or of any breach of any other term,
covenant, representation or warranty of this Agreement.
 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered on the day and year first above written.




SELLER:


/s/ William Gaffney    
William Gaffney




 
13

--------------------------------------------------------------------------------

 
BUYER:
 
 
/s/ Alexander Blaunstein    
Alexander Blaunstein
 
/s/ Bunim Brimer    
Bunim Brimer
 
/s/ Sharon Brimer    
Sharon Brimer
 
/s/ Inbar Brimer    
Inbar Brimer
 
/s/ Eran Moas    
Eran Moas
 
 
Secumedicom Ltd.
 
/s/ Yossi Biderman    
By: Yossi Biderman
Title: President
 
/s/ Yafim Smolvak    
Dr. Yafim Smolyak
 
 
Aliad M.C.S.  Ltd.
 
/s/ Igal Dikolski   
By:  Igal Dikolski
Title: President
 
/s/ Lior Ben-hur    
Lior Ben-hur
 
/s/ Boris Krasny    
Borris Krasny
 
 
Yorkstone Enterprises Ltd.
 
 _______________
By:
Title:
 
/s/ Efi Oshava    
Efi Oshaya
 

 
 
 
14

 